           Case 3:19-cv-01391-CRB Document 47 Filed 09/03/20 Page 1 of 5




 1    Daniel J. Hayes
      Jake A. Schmidt
 2    Kevin A. Wisniewski
      Eric M. Phillips
 3
      U.S. SECURITIES & EXCHANGE
 4    COMMISSION
      175 West Jackson Blvd., Suite 1450
 5    Chicago, Illinois 60604
      Telephone: (312) 353-3368
 6    Facsimile: (312) 353-7398
 7
      Attorneys for Plaintiff United States
 8    Securities and Exchange Commission

 9
                                  UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13    IN RE: VOLKSWAGEN “CLEAN           MDL No. 2672 CRB (JSC)
      DIESEL” MARKETING, SALES
14    PRACTICES, AND PRODUCTS LIABILITY
      LITIGATION                        STIPULATION AND PROPOSED ORDER
15                                      ON AMENDED COMPLAINT

16
                                                       Judge: Hon. Charles R. Breyer
17
      This Document Relates To:
18
      U.S. S.E.C. v. Volkswagen AG,
19    No. 3:19-cv-1391-CRB

20

21

22
             Plaintiff Securities and Exchange Commission (“SEC”); Defendants Volkswagen AG,
23
     Volkswagen Group of American Finance, LLC, and VW Credit, Inc. (“VW”); and Defendant Martin
24
     Winterkorn (collectively, the “Parties”), through their undersigned counsel, hereby agree and stipulate
25
     as follows:
26
             WHEREAS, the SEC filed its Complaint in this matter on March 14, 2019;
27

28
     STIPULATION AND PROPOSED ORDER               1
     No. 3:19-cv-1391-CRB
           Case 3:19-cv-01391-CRB Document 47 Filed 09/03/20 Page 2 of 5




 1           WHEREAS, VW and Winterkorn filed motions to dismiss certain claims in the Complaint on
 2 April 10, 2020;

 3           WHEREAS, the SEC notified the Court, as well as VW and Winterkorn, by letter dated August
 4 19, 2020, of an error in the Complaint and that it intended to seek permission to file an Amended

 5 Complaint within 14 days after the Court ruled on the motions to dismiss;

 6           WHEREAS, the Court entered an Order on August 20, 2020, denying Winterkorn’s motion to
 7 dismiss and granting in part VW’s motion to dismiss;

 8           WHEREAS, in accordance with Section II.2 of the Court’s General Standing Order for Civil
 9 and Criminal Cases, attached hereto as Exhibits 1 and 2, respectively, are a clean copy of the proposed

10 Amended Complaint and a redlined copy of the proposed Amended Complaint comparing it to the

11 Complaint; and

12           WHEREAS, the SEC’s proposed Amended Complaint does not reallege the dismissed claims
13 or the allegations related solely to those claims (collectively, “Dismissed Claims”), based on the

14 Parties’ understanding and agreement that the Dismissed Claims need not be realleged in order to

15 preserve them for appeal, in accordance with Lee v. Maricopa County, 693 F.3d 896, 928 (9th Cir.

16 2012) (en banc) (“For claims dismissed with prejudice and without leave to amend, we will not require

17 that they be repled in a subsequent amended complaint to preserve them for appeal.”); see also

18 Bronson v. Johnson and Johnson, Inc., No. C 12–04184 CRB, 2013 WL 5731817, at *3 (N.D. Cal.

19 Oct. 22, 2013) (dismissing claims realleged in amended complaint that were previously dismissed with

20 prejudice because “litigants are not required to reallege dismissed claims in a subsequent amended

21 complaint in order to preserve the right to appeal dismissal.”).

22           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties, as
23 follows:

24           The SEC may file its proposed Amended Complaint, without realleging the Dismissed Claims.
25           The SEC has not waived and has preserved its right to later appeal the Court’s dismissal of the
26 Dismissed Claims.

27

28
     STIPULATION AND PROPOSED ORDER               2
     No. 3:19-cv-1391-CRB
           Case 3:19-cv-01391-CRB Document 47 Filed 09/03/20 Page 3 of 5




 1           VW and Winterkorn shall have 42 days from the date this Stipulation and Proposed Order is
 2 entered by the Court in which to answer the Amended Complaint;

 3           Nothing herein shall affect or delay the progress of discovery, including the exchange of Rule
 4 26(a)(1) Initial Disclosures.

 5           This Stipulation may be executed in counterparts, and electronic or facsimile signatures shall
 6 be deemed equivalent to original signatures.

 7           IT IS SO STIPULATED.
 8 Dated: September 3, 2020                       Respectfully submitted,
 9

10                                                /s/Daniel J. Hayes
                                                  Daniel J. Hayes
11                                                Jake A. Schmidt
                                                  Kevin A. Wisniewski
12                                                Eric M. Phillips
                                                  U.S. SECURITIES & EXCHANGE
13                                                COMMISSION
14                                                175 West Jackson Blvd., Suite 1450
                                                  Chicago, Illinois 60604
15                                                Telephone: (312) 353-3368
                                                  Facsimile: (312) 353-7398
16
                                                  Attorneys for Plaintiff
17                                                U.S. Securities and Exchange Commission

18

19                                                /s/Robert J. Giuffra, Jr.
                                                  Robert J. Giuffra, Jr. (admitted pro hac vice)
20                                                Sharon L. Nelles (admitted pro hac vice)
                                                  Suhana S. Han (admitted pro hac vice)
21
                                                  Matthew A. Schwartz (admitted pro hac vice)
22                                                SULLIVAN & CROMWELL LLP
                                                  125 Broad Street
23                                                New York, New York 10004
                                                  Telephone: (212) 558-4000
24                                                Facsimile: (212) 558-3588
25
                                                  Attorneys for Defendants Volkswagen AG,
26                                                Volkswagen Group of America Finance, LLC
                                                  and VW Credit, Inc.
27

28
     STIPULATION AND PROPOSED ORDER               3
     No. 3:19-cv-1391-CRB
           Case 3:19-cv-01391-CRB Document 47 Filed 09/03/20 Page 4 of 5




 1                                            /s/Christopher J. Stanley
                                              Gregory P. Joseph (admitted pro hac vice)
 2                                            Peter R. Jerdee (admitted pro hac vice)
                                              Christopher J. Stanley (admitted pro hac vice)
 3                                            JOSEPH HAGE AARONSON LLC
                                              485 Lexington Avenue, 30th Floor
 4                                            New York, NY 10017
 5                                            Telephone: (212) 407-1222
                                              Facsimile: (212) 407-1269
 6
                                              Attorneys for Defendant Martin Winterkorn
 7

 8

 9

10

11

12

13                                        *       *       *

14                          PURSUANT TO STIPULATION, IT IS SO ORDERED

15

16 DATED: ___________________, 2020           _______________________________________
                                              CHARLES R. BREYER
17
                                              United States District Judge
18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER           4
     No. 3:19-cv-1391-CRB
          Case 3:19-cv-01391-CRB Document 47 Filed 09/03/20 Page 5 of 5




 1                          ATTESTATION (CIVIL LOCAL RULE 5-1(i)(3))
 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3 document has been obtained from the signatories.

 4

 5 Dated: September 3, 2020
                                                           /s/Daniel J. Hayes
 6                                                         Daniel J. Hayes

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     _________________________________________________________________________________
     STIPULATION AND PROPOSED SCHEDULING ORDER                               NO. 3:19-CV-1391-CRB
